On the Merits.
The principle enunciated that compromises regulate only such' matters as appear to be embraced in them by the intention of the parties, and that they should not be extended to other things, is plain and self-evident.
It remains for us to determine whether the facts of this case are within the application of the principle.
In the proceedings before the court having probate jurisdiction in Kentucky, the appearance of plaintiff’s guardian was not limited to an opposition to the probate of the grandfather’s will.
The interest of the plaintiff in the estate is referred to and does appear to have been overlooked when notes were executed in favor of the guardian. That interest is stated as being the consideration.
It is not established that the withdrawal of the opposition to the probating of the will was all that was required of the plaintiff in order that he might recover the amount promised.
If he had no right in the estate at all the withdrawal of the opposition was without any importance whatever and offered no consideration for executing two notes.
It is stated in positive terms in the pleadings that the notes were given in consideration of the interest of Clarence Cochran, plaintiff in this suit.
We do not think that it devolves upon us to decide that he was absolutely concluded by the proceedings before the court in Kentucky.
This was in 1884. His guardian had closely litigated the rights of her ward and had recovered payment of the notes.
She must have been advised of the extent of the interest of her son in the property in this State, and the son on reaching his majority in 1886 must have known that the property of which he claimed *541a part was carried in the inventory of his grandmother’s estate as belonging exclusively to that estate.
In all the calculations made with the view of agreeing upon an amount for his interest, the value of the whole property was the basis. After the amount had been agreed upon, the funds needful to pay the plaintiff were raised by placing a mortgage on the whole property to secure the loan that was applied to the payment of the plaintiff.
That method of obtaining the amount needed was generally discussed and the court has no reason to conclude that plaintiff’s guardian and afterward the plaintiff himself were not fully informed upon the subject.
The act of compromise contains the declaration that upon payment of three thousand dollars, which were paid subsequently, the plaintiff obligated himself to execute a complete discharge of all rights and interest belonging to the succession of Mrs. Martha A. Oochran in Louisiana, particularly the property described and set forth in the inventory.
To illustrate:
A and B were the owners of property: the title was in the name -of the former; but it was well known that the latter owned half.
After their death C and D, heirs, entered into a compromise and treated the property as belonging exclusively to A’s succession, and then made a settlement entirely on that basis.
D, who received his share, determined by reference to the value ■of the whole property, has no right to claim an interest in B’s half after having received his portion of the whole property.
The res, and not a mere name, enters into the consideration of the question involved.
The plaintiff has received his fractional interest in the thing, whether in the name of his paternal ancestor or in the name of his maternal ancestor; it does not alter the fact that he is paid in full.
The defendant, before this court, prays for damages for frivolous appeal. The issues are not frivolous, and not such as authorize us to grant damages.
The judgment is affirmed at plaintiff and appellant’s costs.